Citation Nr: 1008463	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-31 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased initial rating in excess of 10 
percent for status post right distal radius fracture with 
plates and screws.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to June 
2006. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The jurisdiction of the claims file is otherwise with the 
Roanoke, Virginia RO which assigned the 10 percent rating 
effective for the appeal period.

The Board notes that the Veteran indicated, through his 
representative, that there was nerve damage secondary to the 
Veteran's right distal radius fracture.  If he wants to file 
a claim for a nerve disorder, he should do so with 
specificity at the RO.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran did not have a compensable loss of ranges of motion 
or arthritis by x-ray evidence during the relevant period.

2.  There is evidence of complaints of pain and some slight 
limitation of motion without malunion or ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post right distal radius fracture with plates and 
screws have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5010, 
5212, 5213, 5214 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an October 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA, and 
what evidence is needed to establish a disability rating and 
effective date.  

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims"); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and is aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's status post right distal radius fracture with 
plates and screws is rated under Diagnostic Code 5212-5010.  
The Board notes in this regard that the Veteran is rated by 
analogy.  Diagnostic Code 5010 provides that traumatic 
arthritis is evaluated as degenerative arthritis pursuant to 
Diagnostic Code 5003.  Diagnostic Code 5003 states that 
degenerative arthritis, substantiated by x- ray findings, is 
to be evaluated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  A 10 percent rating may 
also be assigned where there is evidence of arthritis and 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 
 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned if there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating is warranted 
when x-ray evidence shows involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

Under Diagnostic Code 5212, a 20 percent disability rating is 
available for impairment of the radius, of either the major 
or minor extremity, with nonunion in the upper half.  A 10 
percent rating is assigned for malunion with bad alignment.

Diagnostic Code 5213 provides for a 20 percent rating, for 
either the major or minor wrist, where there is loss of 
pronation beyond the last quarter of arc or there is bone 
fusion with hand fixed near the middle of the arc or moderate 
pronation.  Limitation of supination to 30 degrees or less 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5212. 
 
Under Diagnostic Code 5214, a 20 percent disability rating is 
provided for favorable ankylosis of the (minor) wrist, with 
20 to 30 degrees dorsiflexion.  

Under Diagnostic Code 5215, a 10 percent rating is to be 
assigned for dorsiflexion less than 15 degrees or where there 
is palmer flexion limited in line with forearm.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran was afforded a 
VA examination during November 2006.  The examiner indicated 
that the injury happened when a TV fell on the Veteran's 
forearm during 2002.  The Veteran indicated that he had 
aching pain three times per day for fifteen minutes at a pain 
level of four out of ten.  The functional impairment was 
limited mobility of the right forearm.  The examiner 
indicated that the Veteran's right radius and ulna revealed 
normal findings with no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The ranges of motion were normal in both the elbow 
joint and the wrist.  There was no additional joint function 
limitation due to pain, fatigue, weakness, lack of endurance 
of incoordination after repetitive use.  The left wrist 
showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  A 
November 2006 x-ray of the right forearm indicated that there 
was no acute complication.

The Veteran was afforded an additional VA examination during 
June 2009.  The Veteran reported pain in his right hand four 
times per week lasting for two days each time at a pain level 
of 7 out of 10.  The Veteran indicated that he did not have 
any weakness, stiffness, swelling, heat, redness, giving way, 
lack of endurance, locking, fatigability or dislocation from 
his joint condition with no treatment and no functional 
impairment.  The right wrist was tender with no signs of 
edema, effusion, weakness, redness, heat or guarding of 
movement and no subluxation.  The range of motion was 
dorsiflexion to 65 degrees of 70; palmar flexion to 70 
degrees of 80; radial deviation to 20 degrees of 20; and 
ulnar deviation to 40 degrees of 40.  The examiner indicated 
that the ranges of motion for the Veteran was also the point 
at which pain occurred.  There was no additional limitation 
of motion after repetitive use due to fatigue, weakness, lack 
of endurance of incoordination.  The right wrist x-ray was 
within normal limits.

Considering the rating criteria applicable to the Veterans 
right distal radius fracture, the clinical evidence of 
record, throughout the rating period on appeal, does not show 
that the Veteran experiences a compensable limitation of 
motion consistent with VA guidelines even when considering 
loss of range of motion due to complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, there 
is also pronation beyond the last quarter of arc, no bone 
fusion with the hand fixed near the middle of arc, moderate 
pronation, no impairment of the radius with nonunion in the 
upper half, and no ankylosis.  Further, it is also noteworthy 
that the Veteran has not required any treatment for his 
status post right distal radius fracture. Additionally, x-
rays do not indicate degenerative changes of the Veteran's 
right arm.  Thus, the Board finds that the Veteran's status 
post right distal radius fracture with plates and screws does 
not warrant a higher rating.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the status post right distal radius fracture.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased initial rating in excess of 10 
percent for status post right distal radius fracture with 
plates and screws is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


